DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is an Office Action in response to application filed on September 14, 2018. Claims 16-20 have been canceled. Claims 1-15 are pending and presented for examination. 
Information Disclosure Statement
The references listed in the IDSs filed on December 27, 2018 and February 24, 2020 have been considered and entered into record. Copies of the signed or initialed IDS is hereby attached.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-15 are allowed over the art of record.
Regarding claim 1, similar claim 6 and claim 11, the closest art, Chandraghatgi et al. (US 20170098180 A1) discloses task generation engine that divides each task into a series of task actions, each of which can be scheduled for execution by the task completion engine (¶[0084]-[0085], Chandraghatgi). The task template database stores templates of tasks in response to different triggers. The task generation engine access the task template database to retrieve relevant templates in task generation and update the templates as needed (¶[0084]-[0085], Chandraghatgi). 
Jackson (US 20120226788 A1) disclose multiple-resource management of a cluster including a scheduler using the integrating resource and workload streams from multiple independent sources reporting disjoint sets of resources (¶[0032]-[0033], Jackson). The scheduler can allow one system to manage a workload (queue manager) another to manage your resources. The scheduler can support rapid development interfaces with load resource and (¶[0032]-[0033], Jackson). The scheduler can also provide resource extension information by integrating information from multiple sources to obtain a cohesive view of a compute resource (¶[0032]-[0033], Jackson), the scheduler proceeds to obtain a full world view by pulling in information and workload requests from the various resource managers  and then performs a plurality of tasks based on policies and needs (¶[0050], Jackson). Doi et al. (US 20110131554 A1) disclose optimizing performance of an application running on a hybrid system that generating optimization table (abstract of Doi) including execution’s task and pattern (¶[0011, Doi). 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Other Prior Art Made of Record
1. Onu et al. (US 20180232242 A1) disclose GALLERY CONTROL WITH DYNAMICALLY DETERMINED CONTROL TEMPLATE REPLICA SIZES.
2. Ristock et al. (US 20150117629 A1) disclose SYSTEM AND METHOD FOR MONITORING HEALTH OF DEPLOYMENT STATES FOR A CONTACT CENTER.
3. Jackson (US 20120226788 A1) discloses system and method for providing multi-resource management support in a compute environment.
4. Manjunath et al. (US 9183004 B2) discloses System and method for representing user interaction with a web service.
5. Laura et al. (US 7865574 B1) disclose System for processing data retrieved from an information service layer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029.  The examiner can normally be reached on Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        
May 19, 2021